FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHANGGUO YU,                                     No. 12-73457

               Petitioner,                       Agency No. A096-057-944

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Changguo Yu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.             The

      The BIA did not abuse its discretion in denying as untimely Yu’s second

motion to reopen because the motion was filed nine years after his final order of

removal, see 8 C.F.R. §§ 1003.2(c)(3)(i), 1003.23(b)(4)(iii)(A) (an alien has 180

days to file a motion to reopen to rescind an in absentia order if the alien can show

that she failed to appear for the hearing due to exceptional circumstances), and Yu

failed to demonstrate the due diligence necessary for equitable tolling, see Avagyan

v. Holder, 646 F.3d 672, 679 (9th Cir. 2011), or establish materially changed

country conditions so as to qualify for the regulatory exception to the time

limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 987 (new evidence “must be ‘qualitatively different’ from the evidence

presented at the previous hearing”).

      In light of this disposition, we need not reach Yu’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-73457